       Case 1:20-cv-00091-JRH-BKE Document 17 Filed 08/25/20 Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

MARGRET MARY SULZBACH, as          )
Personal Representative of the Estate of
                                   )
Patricia Marie Kessler,            )
                                   )
            Plaintiff,             )
                                   )
      v.                           )                     CV 120-091
                                   )
AGGRESSOR ADVENTURES, LLC;         )
WAYNE WORKS MARINE, LLC, d/b/a     )
Aggressor Adventures, LLC; and     )
WAYNE WORKS, LLC,                  )
                                   )
            Defendants.            )
                               _________

                                           ORDER
                                           _________

       The parties filed a Rule 26(f) Report containing a request to stay discovery. (Doc. no.

16, ¶¶ 5, 8.) Plaintiff requests a stay pending resolution of the motion to remand to state

court, (doc. no. 8), and Defendants request a stay pending resolution of the motion to

dismiss, (doc. no. 9). As explained below, the Court GRANTS the request for a stay and

DIRECTS the CLERK to terminate the motion associated with the 26(f) Report, (doc. no.

16).

       The “[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997). Before deciding to stay discovery, the Court should:

       balance the harm produced by a delay in discovery against the possibility that
       the motion will be granted and entirely eliminate the need for such discovery.
       This involves weighing the likely costs and burdens of proceeding with
       Case 1:20-cv-00091-JRH-BKE Document 17 Filed 08/25/20 Page 2 of 2



       discovery. It may be helpful to take a preliminary peek at the merits of the
       allegedly dispositive motion to see if on its face there appears to be an
       immediate and clear possibility that it will be granted.

Id. (internal citation and quotation omitted).

       Based on a preliminary peek at both Plaintiff’s and Defendants’ motions, the Court

finds an immediate and clear possibility of a ruling “which may be dispositive of some

important aspect of the case,” either by way of remand to state court or outright dismissal of all

claims in favor of a court in Egypt. When balancing the costs and burdens to the parties, the

Court concludes discovery should be stayed pending resolution of the motion to remand and

the motion to dismiss. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir.

1997); see also Moore v. Potter, 141 F. App’x 803, 807-08 (11th Cir. 2005) (per curiam).

       Thus, the Court STAYS all discovery in this action pending resolution of both

Plaintiff’s and Defendants’ pending motions, (doc. nos. 8, 9). Should any portion of the case

remain in federal court after resolution of the motions, the parties shall confer and submit a

Rule 26(f) Report, with proposed case deadlines, within seven days of the presiding District

Judge’s ruling. In the event the presiding District Judge, in his ruling on the pending

motions, provides further instructions to the parties that justifies continuation of the stay, the

parties shall inform the undersigned to that effect in a status report to be filed within seven

days of the presiding District Judge’s ruling.

       SO ORDERED this 25th day of August, 2020, at Augusta, Georgia.




                                                 2
